Judgment, Court of Claims of the State of New York (Alan C. Marin, J.), entered on or about August 3, 2004, which, to the extent appealed from as limited by the brief, after a nonjury trial on damages, made no award of damages for post-traumatic stress disorder, unanimously affirmed, without costs.
In a nonjury trial, “ ‘the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses’ ” (Thoreson v Penthouse Intl., 179 AD2d 29, 31 [1992], affd 80 NY2d 490 [1992], quoting Claridge Gardens v Menotti, 160 AD2d 544, 544-545 [1990]). Here, there is no basis to disturb the trial court’s determination, premised upon its resolution of conflicting expert testimony and attendant credibility determinations, that claimant did not suffer from post-traumatic stress disorder as a result of being hit on the head by falling ceiling plaster at defendant’s facility.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Saxe, J.P., Marlow, Williams, Catterson and Malone, JJ.